Citation Nr: 1743881	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-17 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for gout, to include as secondary to service-connected right knee degenerative joint disease (DJD).

2.  Entitlement to service connection for broken teeth, to include as secondary to temporomandibular joint dysfunction (TMJ).

3.  Whether new and material evidence has been received to reopen a claim for service connection for TMJ and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder torn rotator cuff.  

5.  Whether new and material evidence has been received to reopen a claim for compensation under 38 U.S.C.A. §1151 for a lumbosacral spine disability.

6.  Entitlement to an initial rating in excess of 30 percent for depressive disorder prior to April 20, 2011.

7.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae (PFB) (also claimed as dermatophytosis and facial scars).

8.  Entitlement to a rating in excess of 30 percent for postoperative cervical disc disease with arthritis and spinal stenosis.

9.  Entitlement to increases in the ratings for right knee DJD, currently assigned "staged" ratings of 10 percent prior to June 2, 2009, and 30 percent from August 1, 2010.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 20, 2011.


REPRESENTATION

Veteran represented by:	Patricia E. Roberts, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to July 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  On April 2009 and April 2010 VA Form 9s, the Veteran requested a Board hearing.  In October 2013, VA received a statement from the Veteran's representative indicating he wished to waive his hearing and to proceed with a paper review.  As a result, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2016).

The Board notes that service connection was initially granted for depressive disorder and PFB in a December 2005 rating decision, effective May 17, 2004.  Notification of this decision was sent to the Veteran in January 2006.  In October and December 2006, VA received letters from the Veteran indicating a worsening in his conditions.  As these letters were received within the one year appeal period the Board will consider them notices of disagreement (NOD).  Therefore, these claims are properly considered as claims for increase initial ratings notwithstanding the RO's subsequent adjudication in a March 2008 rating decision.  As a result, the Board finds the proper appeal period for appellate consideration will begin from the Veteran's initial date of service connection on May 17, 2004. 

During the appeal period, in a March 2010 rating decision, the RO awarded a temporary 100 percent rating for a right knee disability during a period of convalescence from June 2, 2009 to August 1, 2010, and increased the Veteran from a 10 to a 30 percent rating from August 1, 2010.  Additionally, in a June 2013 rating decision the RO increased the Veteran from a 30 to a 100 percent rating for depressive disorder and granted special monthly compensation (SMC) benefits effective April 20, 2011.  Neither of these decisions afforded the maximum benefit allowable for the full periods on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claims for increase rating for depressive disorder for the period prior to April 20, 2011 and for increase rating for right knee DJD prior to June 2, 2009 and from August 1, 2010 remain on appeal.  The title page of this decision reflects the aforementioned procedural history. 

These matters were remanded for further development in May 2014.  At that time, the Board clarified that a portion of the Veteran's asserted claims were not ripe for appellate adjudication.  Specifically, the RO has not adjudicated the claims of entitlement to compensation for a left shoulder torn rotator cuff, TMJ and broken teeth as secondary to his 38 U.S.C.A. § 1151 compensated cervical spine disability.  In light of the need for initial adjudication, the Board noted a lack of jurisdiction and referred these matters to the Agency of Original Adjudication (AOJ).

Since the 2014 referral, the Veteran's representative has reasserted that his claims should have been more broadly construed under 38 C. F. R. § 3.103(a) and allowed to continue.  See May 2015 Representative Brief.  The Board has considered these assertions, but again clarifies that jurisdiction resides with the AOJ for these matters.  In brief, compensation benefits pursuant to 38 U.S.C.A. § 1151 authorizes payment of compensation "as if" the 38 U.S.C.A. § 1151 disability, or any secondary conditions resulting from that disability, were service-connected.  See VAOPGCPREC 08-97.  However, neither 38 U.S.C.A. §1151 nor 38 C.F.R. 3.310 authorize an initial award of service connection for a 38 U.S.C.A. §1151 disease or injury or for any proximate results or secondary conditions of such disease or injury.  Said another way, if a veteran is asserting he/she has a current disability that was caused or aggravated by an 1151 compensated disability, this is considered an as a claim under 38 U.S.C.A. 38 U.S.C.A. § 1151, and must be initially adjudicated as such.

Here, the Veteran has clearly predicated his claims of entitlement to compensation on the basis of his disabilities being secondary to his 38 U.S.C.A. 38 C.F.R. § 1151 compensated cervical spine disability.  His claims are therefore wholly separate from claims for general service connection.  As such, the Board does not have jurisdiction and will not usurp the original jurisdiction of the AOJ.  

That said, the record is still silent as to the initial AOJ adjudication of these 1151 claims.  Although, an August 2016 deferred rating decision indicated that adjudication was necessary, no further action appears to have been taken by the AOJ.  As a result, the claims remain are not in appellate status.  Correspondingly, the Veteran has also filed § 1151 claims for the spine, right knee, and left shoulder in May 2016 which are unadjudicated by the AOJ.  The Board does not have jurisdiction over these claims therefore they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The issues of entitlement to service connection for gout and entitlement to increase ratings for right knee and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran did not appeal the March 2005 rating decision that denied entitlement to service connection for a left shoulder torn rotator cuff disability.

2.  Evidence received since the March 2005 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim for service connection for a left shoulder torn rotator cuff disability.

3.  The Veteran did not appeal the September 2002 Board decision that denied entitlement to compensation under 38 U.S.C.A. § 1151 for a lumbosacral spine disability.

4.  Evidence received since the September 2002 Board decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim for compensation under 38 U.S.C.A. § 1151 for a lumbosacral spine disability.

5.  The Veteran did not appeal the March 2005 rating decision that denied entitlement to service connection for TMJ.

6.  Evidence received since the March 2005 rating decision is new to the record, and relates to an unestablished fact necessary to substantiate the claim for service connection for TMJ.

7.  The Veteran's TMJ was not manifest during active service; and, the preponderance of the evidence fails to establish that a disability manifest during this appeal is etiologically related to service.

8.  The weight of the evidence is against a finding that the Veteran has a current dental disability, to include broken teeth, that is due to or the result of his active service, due to a service-connected disability, or aggravated by a service-connected disability.

9.  Throughout the course of the appeal, the Veteran's PFB, has been manifested by non-painful, stable, follicular inflamed papules on the scalp, the bearded area of the neck, cheeks, jaw, and chin, without evidence of at least two characteristics of disfigurement or a finding that at least 20 percent of the entire body or 20 percent of exposed areas have been affected; there is also no evidence of systemic therapy, such as corticosteroids, or anything more than the use of topical therapy. 

10.  From May 17, 2004 until April 20, 2011, the Veteran's service-connected depressive disorder was shown to cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment has not been shown.

11.  From June 21, 2004 until April 20, 2011, the evidence of record makes it at least as likely as not that the Veteran's service-connected disorders were of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's March 2005 rating decision that denied a claim for service connection for a left shoulder torn rotator cuff disability; the claim for service connection for left shoulder torn rotator cuff disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has not been received since the Board's September 2002 decision that denied a claim for compensation for a lumbosacral spine disability under 38 U.S.C.A. §1151; the claim for compensation for a lumbosacral spine disability under 38 U.S.C.A. §1151 is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016)

3.  New and material evidence has been received since the RO's March 2005 rating decision that denied a claim for service connection for TMJ; the claim for service connection for TMJ is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for TMJ have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria are not met for service connection for a dental disability, to include broken teeth, for VA compensation purposes.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §3.102, 3.303, 3.310, 4.150 (2016).

6.  The criteria for an initial rating in excess of 10 percent for PFB have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7813-7800 (2016).

7.  From May 17, 2004 until April 20, 2011, the criteria for an initial disability rating of 70 percent, but no higher, for depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2016).

8.  The criteria for a TDIU rating, from June 21, 2004 until April 20, 2011, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The claims to reopen service connection for TMJ and entitlement to a TDIU prior to April 20, 2011 have been granted.  Any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As to the remaining claims, under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

With regard to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and pertinent private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations regarding his depressive disorder and PFB which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

No VA examination was requested in relation to the issues of service connection for a dental disability or TMJ.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

However, the U.S. Court of Appeals for the Federal Circuit has clarified that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.       § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claims for a dental disability or TMJ.  See 38 U.S.C. § 5103A (a).  The weight of evidence is against a finding that these disabilities had their onset during active service or within one year of separation from active service or competent evidence even suggesting that these disabilities may be associated with service.  Moreover, as will be discussed, the Veteran asserts these disabilities were the result of his post-service 1151 compensated cervical spine disability.  As such, elements (2) and (3) are absent.  Therefore, VA has no duty to provide a VA examination or obtain opinions in this case.

Similarly, no VA examination was requested in relation to the Veteran's claims to reopen service connection for a left shoulder disability and for compensation under 38 U.S.C.A. §§1151 for a lumbosacral spinal disability.  However, VA's duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened, and this decision does not do so.  38 C.F.R. § 3.159 (c)(4)(iii). 

The Board finds that VA has made adequate efforts to assist him in obtaining relevant medical records.  Therefore, VA has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board will address the merits of the claims.

Claims to Reopen 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156 (a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996). 

Irrespective of an RO's action to reopen a claim, the Board has a jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  

Entitlement to service connection for TMJ was initially denied in a March 2005 rating decision.  In pertinent part, the record lacked evidence of a current diagnosis for TMJ as a clinician had found myofascial pain.  See February 1999 Dr. M. H. Treatment Medical Records.  The Veteran received notification of this denial by letter in April 2005, but did not file a timely appeal.  38 U.S.C.A. § 7105.  As such, it became final.  Since this initial denial, the record now includes notations of a current diagnosis of TMJ.  See 2010-2015 Hampton VAMC Treatment Medical Records.  In short, this new evidence of a current disability is sufficient to satisfy the low threshold requirement for new and material evidence.  See Shade, 24 Vet. App. 110 (2010).  Accordingly, the claim to reopen the previously denied claim of service connection for TMJ is granted.

Entitlement to service connection for a left shoulder torn rotator cuff was initially denied in a March 2005 rating decision.  The claim was denied as the record lacked evidence of chronic shoulder problems in service, competent evidence linking his current shoulder disability to service, and lack of continuity of symptomatology.  The Veteran received notification of this denial by letter in April 2005, but did not file a timely appeal.  38 U.S.C.A. § 7105.  The March 2005 denial thereby became final.

Since this March 2005 denial, the Veteran has submitted an array of new evidence including treatment medical records, statements, and medical treatise.  Although these pieces of evidence are considered new, they are not deemed material.  
In short, the Veteran has not purported that the additional evidence supports a claim for service connection.  Rather, he, by way of his representative, actually argued against in-service incurrence.  See May 2015 Representative Brief.  

Specifically, his representative stated that his disability "[was] most appropriately considered a secondary injury to his § 1151 claim of herniated pulpous of the cervical spine, [as the Veteran] tore his rotator cuff by compensating for his cervical spine jury."  Id at pg 5; see generally, December 2012 Representative Brief.  Correspondingly, he has not submitted medical evidence correlating his left shoulder disability to an in-service incurrence or injury.  In sum, the record contains new evidence since the RO's March 2005 denial.  However, neither the Veteran nor the record indicates this evidence to be material to the previously denied claim for service connection.  Therefore, reopening of this claim is denied. 

Lastly, entitlement to compensation for a lumbosacral spine disability under 38 U.S.C.A. § 1151 was initially denied in a March 1995 rating decision.  This matter was subsequently appealed to the Board where it was denied in a September 2002 decision.  The denial was predicated on insufficient evidence establishing that the Veteran's lumbar disability was either caused or aggravated by his March 25, 1991 VAMC injury or aggravated by a residual disability of that injury.  He received notification of this denial by letter in October 2002, but did not file a timely appeal.  As such, it became final.

Since this Board's 2002 denial, the Veteran has submitted new statements and treatment records.  However, he has not submitted any evidence material to whether there is a nexus between his current lumbar disabilities and his VAMC treatment.  Notably, his representative's December 2012 and May 2015 Briefs do not assert that such nexus evidence has ever been provided.  Rather, his representative focused on reopening being warranted because the RO's recent adjudication of the claim in August 2009 erroneously used a more difficult version of 38 U.S.C.A. §1151 to deny the Veteran's claim.  See December 2012 Representative Brief pg 16.  Such assertions are irrelevant to the discussion of reopening the Board's 2002 denial, which the Veteran's representative acknowledged was predicated on the correct interpretation of the code.  Id.  As stated, the Board has a jurisdictional requirement to ascertain whether a claim is reopened prior to adjudication.  In light of the lack of additional evidence which is both new and material, the Veteran's claim may not be opened.

The Board recognizes that the threshold for reopening a claim is low, but it is a threshold nonetheless.  As described no new and material evidence pertinent to the Veteran's 1151 or left rotator cuff claims has been added since the September 2002 and March 2005 decisions.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Accordingly, the claims to reopen service connection for a left shoulder torn rotator cuff and for compensation for a lumbosacral spine disability under 38 U.S.C.A. §§1151 are denied.

Service Connection Claims

General Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Alternatively, service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d).  Finally, service connection is achievable on a secondary basis if there is (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310 (a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2016), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.

Analysis

The Veteran seeks service connection for TMJ and for broken teeth.  He alleges that his TMJ was the result of stress induced grinding of his jaw due to the pain of his 1151 compensated cervical spine disability.  In turn, he asserts that this grinding led to his subsequent development of broken teeth.  

As stated above, entitlement to compensation for a disability caused or aggravated by an 1151 compensated disability requires adjudication under that statute.  Such adjudication having not taken place, the Board does not have the discretion to consider this theory of entitlement.  Notwithstanding this determination, as the Veteran has not withdrawn the pending claims for service connection, the Board will address entitlement on a direct basis.  

STRs are negative for reports, diagnosis or treatment of TMJ or broken teeth.  However, STRs do reveal treatment for cavities and extraction.  See 1971-1972 Dental Attendance Record.  Additionally, on Report of Medical History at service separation the Veteran noted experiencing severe tooth or gum trouble.  Importantly, the separation physician clarified that these reports were related to past tooth extractions which were noted as having "NCNS" (no complications, no sequelae).  Finally, post-service records, and the Veteran's own statements, confirm that he did not develop TMJ or broken teeth until decades after service separation.  See December 2012 and May 2015 Representative Briefs, see also VAMC and Dr. H. Treatment Records.  

In sum, the claims file is silent for competent clinical evidence, or even lay assertions, that these disabilities were the result of service or a service-connected disability.  As a result of this lack of evidence, the Board finds that service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this appeal.  38 U.S.C.A. § 5107 (b).

Given the unfavorable finding above as to TMJ, discussion of entitlement to service connection for broken teeth on a secondary basis is not warranted.




Increased Ratings Claims

Disability ratings are determined by applying the criteria set forth in VA's Rating Schedule.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

Other Considerations

The Board notes that the Veteran has not alleged any exceptional or unusual circumstances that raise the issues of extraschedular ratings, nor does he contend that the schedular criteria are inadequate to evaluate the service-connected PFB and depressive disorder.  These issues have also not been reasonably raised by the record.  Thus there is no basis for referral of these claims for extraschedular consideration and no further discussion of this matter is discussed herein.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484 (2016). 

PFB Increased Rating

Laws and Regulations

The Veteran's PFB disability has been assigned a 10 percent disability rating effective May 17, 2004, pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7813-7800.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  

Diagnostic Code 7813, pertaining to dermatophytosis-tinea barbae, provides that PFB should be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800; as a scar under Diagnostic Code 7801, 7802, 7803, 7804, or 7805; or as dermatitis or eczema under Diagnostic Code 7806, depending upon the predominant disability. 

Of note, the rating criteria for scars were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  The summary in Federal Register notes that the applicability date of the amendment is for all claims received by VA on and after October 23, 2008.  As the Veteran's claim was filed prior to this date, the revised rating criteria do not apply in this case, unless the Veteran requests review under the revised regulations.  He has not made such a request.

Diagnostic Code 7800, pertaining to disfigurement of the head, face, or neck, provides that an evaluation of 30 percent rating requires disability of the skin of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears, (auricles), cheeks, lips) or with two or three characteristics of disfigurement.  A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.  

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are as follows: Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation. Scar adherent to underlying tissue.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). (effective August 30, 2002).

Diagnostic Code 7806 provides that dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12- month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.
Diagnostic Codes 7801-7805 are inapplicable as the Veteran's scars were stable, without pain on examination, proximate to only his head, face, and neck, and did not have other disabling effects such as limitation of motion of an affected area.

Factual Background

On October 2005 VA general examination, the Veteran reported chronic PFB symptomatology which was exacerbated with all attempts of close shaving.  He reported a rash with papules, pustules, pimples, and oozing of yellowish fluid.  His rash was described as itchy, crusty, ulcerative in formation, and at times shedding.  Flare ups were reported to occur off-and-on approximately every 6 months with episodes lasting 6 to 18 days.  He reported four attacks in the past year.  Rash was always localized to the cheeks, chin, and anterior aspect of the neck.  He reported topical treatment.  There was no PFB functional impairment or impact on employment.  

On psychical examination, he had a close-cut bearded face with scattered papules "bumps" at his neck, chin, and jaw without ulceration, exfoliation, or crusting.  The examiner noted his rash was 100 percent in exposed areas and lesions to the whole body were 5 percent.  There was no tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitations of motion.  Skin lesions were not associated with systemic disease or manifested in connection with a nervous condition.

On December 2006 dermatology follow-up, the Veteran had severe chronic PFB.  See VAMC Hampton Records.  At the time of examination, he was wearing a beard which did not completely stop PFB development as he still had some inflamed papules.  He used multiple topical medications including steroids and topical antibiotics without success.  He reported his most successful topical medication was chloramphenicol compounded with Lidex.  He used this medication on a regular basis.  On physical examination, he reported no other skin complaints and his scalp had no abnormalities.  His face and beard, with underlying skin-colored papules, were indurated and inflamed.  

June 2007 VAMC Hampton records indicate the Veteran was prescribed Eflornithine cream and Chloramphenicol/Fluocinonide.  He still had bumps and ingrown hairs occasionally, especially on the sides of mouth.  He was able to trim with clippers and used a needle to free the ingrown hairs.  He required combinations of Chloramphenicol/Fluocinonide and Vangia whenever shaving his beard.  No lesions were present on examination and his scalp had two very thin brown plaques on medial lower occiput.  Assessment was PFB well controlled on current regimen.

On August 2007 VA dermatological examination, the Veteran reported no symptoms, current treatment, or functional impairment associated with his PFB.  There was a scar 7.0 cm x 0.1 cm on the anterior aspect of the neck.  The scar was level, non-tender, and without disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, pigmentary changes, or abnormal texture.  The skin was normal without the presence of malignant lesions, acne, alopecia, cellulitis, ulcerations, crusting, induration, pigmentory changes, or other abnormality.  No diagnosis was provided on examination as there was no pathology on examination.

On March 2011 VA dermatological examination, the Veteran reported PFB on his neck and his scalp, but not his face and hands.  He reported bumps on his scalp several times a year, shaving bumps, and ingrown hairs on his neck.  He also reported constant exudation, itching, shedding and crusting at the sides of mouth, facial, and neck areas.  He denied ulcer formation.  He used the topical corticosteroid Chloeamphenol/Lidex daily.  He denied experiencing side effects from this medication.  He also denied using UVB, intensive light therapy, PUVA or electron beam therapy.  

Examination was negative for acne, chloracne, scarring alopecia, alopecia areata, and hyperhidrosis.  However, PFB was present on 2 to 3 scattered small inflamed follicles "(similar to small pink pimples)" in the beard area.  His PFB was described as abnormal texture of less than six square inches.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  His skin lesion was 0 percent in the exposed area and less than 1 percent for the whole body.  The skin lesions were not associated with systemic disease and did not manifest in connection with a nervous condition.  Diagnosis was PFB well controlled with medications and (use of trimmer) no shaving.  

The remaining treatment medical records in evidence are duplicative of the aforementioned findings and reflect use of only topical medications throughout the pendency of the appeal.

Analysis

Based on the evidence of record, a rating in excess of 10 percent is not warranted for any portion of the period on appeal.  In the instant case, the record is silent for evidence of the Veteran demonstrating 2 to 3 characteristics of disfigurement.  Specifically, he had no scars 5 or more inches in length, or at least one-quarter inch wide, or scars that were elevated or depressed on palpation, or adherent to underlying tissue.  Further, at no point was his skin noted to have in excess of six square inches of abnormal texture, hypo-or hyper-pigmentation, missing soft tissue, or be indurated and inflexible.  Therefore, entitlement to an increased rating under Diagnostic Code 7800 is not warranted.

In addition, the record is silent for the Veteran's PFB manifesting over more than 5 percent of his entire body.  That said, the Board acknowledges that the 2005 examiner noted PFB was 100 percent in exposed areas.  The Board accords this finding no probative value as it contradicts the remaining evidence of record including the Veterans aforementioned reports regarding the manifestation of his disability.  In this regard, photographic images from the examination reveal the Veteran's head, neck, and forearms were exposed.  However, only his bearded face, neck, chin, and jaw were noted to have PFB.  Such evidence goes against the proposition that PFB was 100 percent in exposed areas.  Further, if PFB were 100 percent on the Veteran's exposed forearm, head, and neck such would suggest a higher overall body percentage than 5 percent.  

Finally, throughout the entire period on appeal the Veteran has only used topical corticosteroids to treat his condition.  See VAMC Treatment Records and December 2012 Representative Brief.  Importantly, the Federal Circuit Court in Johnson v. Shulkin, has explained that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  No. 16-2144 (Fed. Cir. 2017).  In the instant case, the Veteran's PFB has neither affected his entire body nor required topical application of his medication to a large scale portion of his body.  Rather, the manifestation of his PFB and his topical medication use have been limited to his head and neck.  As a result, an increase rating is also not warranted under Diagnostic Code 7806.  

In rendering these determinations, the Board notes that the general rating formula specifically contemplates the ameliorative effects of medication and such was considered when evaluating the Veteran's PFB.  McCarroll v. McDonald, 28 Vet. App. 267 (2016).  Furthermore, the Board has considered that the Veteran is competent and credible to report the symptoms that he experienced.  However, the clinical findings discussed above directly address the criteria under which the Veteran's PFB is evaluated.  This clinical evidence is more probative than the lay evidence to the effect that higher or additional evaluations are warranted for PFB throughout the entire appeal period.  The Board also finds that staged ratings are not warranted as the Veteran's PFB is adequately contemplated by the 10 percent rating during the entire time period in question.

In light of the medical and lay evidence of record, a rating in excess of 10 is not warranted.  The benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).  

Depressive Disorder Increased Rating

Psychiatric Laws and Regulations

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.       § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

All psychiatric disorders are rated under the general rating formula for mental disorders.  Under the general rating formula, a rating of 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434.

A rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2016).

	(CONTINUED ON NEXT PAGE)


Factual Background

On October 2005 VA psychiatric examination the Veteran reported feelings of constant hopelessness, helplessness, anger, irritability, depression and a general inability "to do much with life."  Medication used to treat his symptoms caused additional side effects of nervousness, depression, anger, "liability" and mood disturbance.  He reported having psychotherapy for his mental condition as often as five times a year.  He denied being hospitalized or requesting emergency treatment for psychiatric reasons.  He reported staying home most days.  

On examination, he was a reliable historian oriented within normal limits.  His thought-processing, appearance, hygiene, and behavior were appropriate.  His affect was abnormal with depressed mood.  Communication, abstractive thinking and speech were normal and he did not have impaired judgment.  He denied a history of panic attacks, delusions, hallucinations or obsessive rituals.  He had no suicidal or homicidal ideation.  He maintained a relationship with his wife.  His memory was mildly impaired to the degree of forgetting names, directions and recent events.  GAF score was 50.  Diagnosis was "depression secondary to service-connected cervical spine disability."

The examiner opined that the Veteran's "combined conditions" precluded him from establishing and maintaining effective work and social relationships and interfered with his ability to perform the activities of daily living.  As a result, he was found unemployable and noted to have poor ability to perform the daily functions of living.  The examiner opined that without the aid of his medication and therapy the Veteran would be unable to fully function in his daily life.

On August 2007 VA psychiatric examination, the Veteran was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive or compulsive.  He reported feeling hopeless, depressed and constantly in pain.  He reported thoughts of suicide but no attempt to harm himself.  He was not deemed a threat to himself or others.  He noted difficulty staying and failing asleep due to his inability to get comfortable because of his pain.  On examination, he had good memory function, insight, judgment, abstract ability, mathematical calculating, and "fund of knowledge."  Behavior was normal with no psychomotor abnormalities.  Speech and thought processing were goal oriented and he was oriented in all spheres.  At the time of examination, the Veteran was still married and living with his wife.  

The examiner determined the Veteran was not unemployable as a result of his depression.  However, this determination was qualified with the following: "a job would need to [take] into account his significant medical problems.  He would need to be monitored, and could serve in a function that was not executive.  [The Veteran] tends to become irritable and if he were frustrated, this symptom would worsen.  Thus, he needs a repetitive job with structure."  GAF score was 55.

In June 2009 a private psychiatric examination was conducted by a therapist S. M.  On examination, the Veteran reported symptoms of depression, anxiety, anger, social withdrawal, low self-worth, helplessness and suspicion.  See Center for Psychological Services and Development.  He reported feeling unable to control and/or protect himself.  As a result, he avoided large crowds and socializing with others.  He reported no longer being able to interact with his friends in person.  Rather, he preplanned communication with them by phone in order to maintain control of his emotions.  GAF Score was 50.  

Following examination, S. M. clarified that the Veteran's pain symptomatology was directly intertwined with his psychiatric functioning.  Specifically, his pain and depression both had a significant impact on his feelings about himself and his interactions with others.  His symptoms of depression exacerbated the pain he experienced, which in turn worsened his feelings of helpless and hopelessness.  These combined symptoms significantly affected his ability to maintain control of his thoughts and actions.  In addition, the Veteran was noted to lack a certain amount of self-awareness as to the extent of the relationship between his depression and pain and his overall emotional functionality.  In order to better cope with his disability, S. M. recommended the Veteran for weekly individual psychotherapy and anger management classes.  S. M.'s findings were confirmed by two psychologists.

From May 2004 forward, treatment medical records and lay correspondence support the Veteran's reports of continuous depression, hopelessness, anxiety, helplessness, irritability and anger.  See VAMC Hampton Treatment Records.  These records do not reflect suicidal or homicidal ideation, delusion or hallucination.  They confirm that throughout the pendency of the appeal he has maintained a relationship with his spouse.  In this regard, treatment records note his spouse being repeatedly present during doctor's appointments.  In addition, records in January 2006 note that he maintained a relationship with his sons, both of whom assisted him in preparing his claim for service connection.  GAF scores ranged between 50 and 55.  

Analysis 

Based on consideration of the record, the Board finds that for the entire period on appeal prior to April 20, 2011 the Veteran is entitled to a 70 percent rating for his depressive disorder.  From essentially the start of the appeal, the Veteran has lacked the ability to establish and maintain effective social and occupational relationships.  Additionally, his depressive disorder has consistently hindered his ability to properly cope with the general obstacles of everyday life.  Furthermore, treatment medical records confirm continual reports of aggression, irritability, suicidal thoughts, depressed mood, decreased memory and a tendency towards isolation.  Lastly, his GAF scores have ranged between ratings equivalent to moderate to serious symptomatology.  The Board finds such symptoms are sufficient for entitlement to a 70 percent rating.   

That said, entitlement to a 100 percent rating is not warranted prior to April 20, 2011.  In the instant case, the Veteran has maintained the ability to socialize with friends and family.  The Board acknowledges that these relationships were not perfect, however they reflect a level of trust and socialization that the Veteran was able to maintain throughout the pertinent period on appeal.  As stated, the Veteran's wife and children were active, and at times, integral participants in his attempts to seek treatment and service connection.  Further, the Veteran during this period maintained relationships with his lifelong friends, albeit if only through the phone.  Thus, he has not demonstrated total social impairment as a result of his depressive disorder symptomatology.  

Moreover, at no point during the period on appeal was he shown to exhibit persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or other symptoms approximating the criteria for a 100 percent schedular rating.  Finally, although he reported suicidal thoughts, he was never deemed a danger to himself or to others, and he was never hospitalized for manifestations of his psychiatric symptomatology.

In rendering these determinations, the Board has again considered the ameliorative effects of medication; however the evidence does not support entitlement to a 100 percent rating.  McCarroll, 28 Vet. App. 267 (2016).  The Board is fully aware that the Veteran is competent to report his symptoms, and that he has submitted credible statements as to his symptoms.  However, the medical findings discussed directly address the Veteran's contentions and the criteria under which the Veteran's psychiatric disability is evaluated.  The medical evidence is more probative than any implied pleadings or lay evidence to the effect that an evaluation in excess of 70 percent should be assigned.

Therefore, considering the medical and lay evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent rating (but not higher) for depressive disorder is approximated from May 17, 2004 until April 20, 2011.  38 C.F. § 4.130. 

TDIU Prior to April 20, 2011

For clarification purposes, the Board notes that the current claim for TDIU stems from an application received by VA on June 21, 2004.  This claim was denied in a March 2005 rating decision.  VA received a timely NOD of this denial in May 2005.  However, no subsequent SOC was issued, leaving the claim in pending status.  Thereafter, on December 30, 2008, the Veteran submitted correspondence indicating that his TDIU claim had essentially been overlooked.  VA considered this a new claim for TDIU.  This claim was adjudicated and denied in an August 2009 Rating Decision.  That said, subsequent to this denial, a March 2010 SOC was issued and the Veteran properly perfected his appeal.  As his original claim for TDIU remained pending until the March 2010 SOC, the Board considers the appropriate period on appeal to be from his original date of claim on June 21, 2004 until April 20, 2011.

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16 (a).  Marginal employment shall not be considered substantially gainful employment.  Moreover, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

For the period prior to April 20, 2011, the Veteran had the following service-connected disability ratings: a 30 percent rating for right knee DJD, effective August 1, 2010, a 10 percent rating for PFB, effective May 17, 2004, and a non-compensable rating for a right knee scar, effective March 25, 2011.  The Veteran is also in receipt of a 30 percent rating for his 1151 compensated postoperative cervical disc disease with arthritis and spinal stenosis, effective June 9, 1994 and a noncompensable rating for a residual cervical spine scar, effective March 25, 2011.  Additionally, as indicated above, he is now in receipt of a 70 percent rating for his depressive disorder for the period in question.  The Veteran meets the schedular requirements for TDIU. 

The Veteran was last employed as a general contractor in 1990, thus he has been unemployed for the entire period on appeal.  See May 2004 Application for Increased Compensation Based on Unemployability.  His highest level of education was three years of college.  Id.  Following consideration of the record, the Board finds the Veteran was rendered totally unemployable as a result of his service-connected disabilities throughout the pendency of the appeal.

As discussed, throughout the appeal, the Veteran's psychiatric disability severely impacted his ability to obtain and maintain employment.  Moreover, he regularly lacked the ability to effectively engage with others without preplanning interactions.  Further, his general mental state was inextricably linked with the pain associated with his cervical spine disabilities.  In that regard, per S. M.'s findings the Veteran essentially lacked the ability to cope with his collective symptomatology and failed to completely understand the intertwined nature of his conditions.  These obstacles caused him to regularly struggle with maintaining control of his thoughts and actions.  Beyond these symptoms, were his decreased memory, unpredictable anger and the limitations associated with his other service-connected disabilities; including additional pain.  

The Board finds that evidence shows that it would have been unlikely for the Veteran to have sustained, or even obtained, employment in light of his impairing symptomatology.  In the instant case, his symptoms were noted to exacerbate each other causing him to be at best unreliable and at worst volatile.  Therefore, entitlement to a TDIU from June 21, 2004 until April 20, 2011 is granted.   

SMC Consideration

Issuance of a TDIU in turn raises the issue of entitlement to special monthly compensation (SMC).  In that regard, the Board has considered the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that SMC might be warranted when a separate award of a TDIU rating, predicated on a single disability (perhaps not ratable at the schedular 100 percent level), is considered together with another disability separately rated at 60 percent or more. See 38 U.S.C.A. §1114 (s); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

An SMC rating is inapplicable in the instant case as the Veteran's TDIU was not predicated on a single disability.  Further, the record does not contain an indication that the Veteran was rendered housebound.  Rather, the record reflects that he traveled to therapy sessions and other locations throughout the pendency of the appeal.  As such, the concerns addressed in Bradley and Buie are not present, and the Board needs not further address whether SMC ratings are warranted during the pendency of the appeal.


ORDER

New and material evidence has not been received, and the Veteran's claim for entitlement to service connection for left shoulder torn rotator cuff disability is not reopened.

New and material evidence has not been received, and the Veteran's claim for entitlement to compensation under 38 U.S.C.A. 1151 for a lumbosacral spine disability is not reopened.

New and material evidence has been received, and the Veteran's claim for entitlement to service connection for TMJ is reopened.

Entitlement to service connection for TMJ is denied.

Entitlement to service connection for broken teeth is denied.
Entitlement to an initial rating in excess of 10 percent for PFB is denied.

Entitlement to an initial rating of 70 percent, but no higher, for depressive disorder is granted effective from May 17, 2004 until April 20, 2011, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted, effective from June 21, 2004 until April 20, 2011, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Gout

This matter was remanded to obtain a VA examination opinion which addressed the Veteran's contentions that his gout developed secondarily to his service-connected right knee disability.  In relevant part, the Veteran submitted a medical treatise which indicated that gout tends to develop around joints which have experienced injury.  A negative VA examination opinion was obtained in April 2016.  The Board finds that clarification is needed.  

In brief, the examiner did not address the medical treatise information submitted by the Veteran.  Additionally, the examiner essentially opined that as the Veteran's 2016 uric acid levels were normal his gout was unrelated to his right knee disability.  However, the examiner provided no explanation as to the relevance of the 2016 uric acid results in relation to the Veteran's overall development of gout.  In this regard, Hampton VAMC treatment medical records reflect a diagnosis of gout as early as May 2004.  Moreover, on March 2000 VA examination gout was also noted.  In light of these records, the significance of 2016 uric acid results is unclear.  As a result, a remand is required.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007)(Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one).  


Cervical Spine

Since the Veteran's most recent VA examination in March 2011, he suffered a fall in June 2012 from a "15 foot" sloped ramp.  See August 2012 VAMC Treatment Medical Records.  As a result of the fall, he injured his cervical spine.  Thereafter, he reported experiencing 7 more falls within a two month period.  Id.  That said, treatment medical records are unclear as to the current severity of his cervical spine disability.  Therefore, a new VA examination is warranted.  Schafrath v. Derwinski, 1 Vet. App.589 (1991); 38 C.F.R. § 3.327 (a); see Green v. Derwinski, 1 Vet. App.  121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Finally, in December 2010 a private physician Dr. A. C., MD opined that the Veteran's entire spine was ankylosed.  This finding appears to directly contradict the remaining evidence of record.  On remand, a VA examiner must specifically opine whether the Veteran's cervical spine has ever been ankylosed and/or if he experienced symptomatology equivalent to such a finding. 

Right knee DJD

The Veteran was most recently afforded a VA examination in April 2016.  Review of the examination report reveals it to be inadequate.  In brief, the examiner noted the Veteran had "abnormal or outside of normal range" measurements.  Specifically, flexion was 10 to 110 degrees and extension was 110 to 0 degrees.  However, no rationale was provided for these abnormal results.  Such a discussion is particularly important as the Veteran had full range of motion on previous VA examination in March 2011.  Additionally, the examiner did not provide the degree at which pain began.  These results are relevant as the Veteran was noted to have experienced pain throughout his range of motion testing, including during weight bearing motion.  As a result, a new VA examination is required.  See Barr, 21 Vet. App. 303, 310-11 (2007).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the April 2016 examiner to provide an addendum opinion on the nature and etiology of the Veteran's gout.  If the April 2016 examiner is unavailable, send the claims file to a suitable substitute.  The examiner must review the claims file (to include this remand).  If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  After reviewing the relevant evidence, the examiner must opine:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gout was incurred in (or otherwise etiologically related to) his active service.

b. Whether it is at least as likely as not that the Veteran's gout is caused or aggravated  by his service-connected right knee disability?

i. In answering this question, please specifically address the Veteran's December 2012 contentions that gout in his lower right extremity has been caused or aggravated by his right knee injury in-service, including the Veteran's citation of medical treatise information from gouteducation.org and the Mayo Clinic (suggesting that gout is more likely to manifest at a joint with a history of injury).
ii. Any opinion rendered against a correlation between gout and his right knee disability must specifically address the Veteran's history of gout in relation to his uric acid levels throughout the appeal.  See VAMC Treatment Records and March 2000 VA Examination Report.

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Schedule the Veteran for cervical spine and right knee VA examinations to determine the current severity of his service-connected disabilities.  The examiner must be provided the claims file and must review the claims file and all previous VA examination reports  The examination report should also show consideration of the Veteran's documented medical history and assertions/complaints.  All indicated studies, to include X-rays and range of motion studies, should be completed, and all clinical findings reported in detail.

a. The examiner (s) should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the use of the cervical spine and right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the cervical spine and right knee due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

b. Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

c. With specific regard to the Veteran's cervical spine disability, the examiner should directly address whether he has ankylosis or symptoms equivalent to such a finding.  In so doing, the examiner should also address the previous finding of private physician Dr. A. C. in December 2010 noting ankylosis of the entire spine.

3. Upon completion of the above actions, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond.  Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


